DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
Applicant’s amendment to the specification has been considered and entered for the record.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the domed ram of claim 57 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 55-59 and 62-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,579,657 B2 (hereafter ‘657) in view of US 2009/0269835 A1 (hereafter ‘835). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘657 discloses system for performing polymerase chain reaction (PCR), comprising: (a) a plurality of bus bars; (b) a microplate comprising a metallic material for heating a sample during PCR, wherein the microplate comprises electrodes, wherein an individual electrode of said microplate is configured to mate with an individual bus bar of said plurality of bus bars; (c) a clamp comprising a spring-loaded pivot coupled to a ram, wherein the clamp is capable of forcing the individual electrode of the microplate in electrical contact with said individual bus bar; and (d) a current application device in electrical communication with said bus bars, wherein said current application device is for applying current to said microplate.
‘657 differs regarding the use of a motor with the clamp.  ‘835 discloses a thermal cycler (Abstract) that includes the use of a hinge motor with the clamp ([0045]) that allows the hinge to be actuated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the motor of ‘835 within ‘657 in order to close the lid or clamp ([0045]).  
‘657 also discloses finger-like projections that are in electrical communication with said bus bars during PCR and a handle coupled to the spring-loaded pivot, and wherein movement of the handle (i) forces the microplate into contact with the bus-bar and (ii) deforms the .  

Claims 60 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,315,198 B2 ( hereafter ‘198) in view of US 2009/0269835 A1 (hereafter ‘835). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘198 discloses a method method for forming a low resistance electrical connection between a microplate and a busbar in a thermocycler, comprising: (a) providing a clamp comprising a spring-loaded pivot coupled to a ram; and (b) using the spring-loaded pivot to provide linear motion to the ram to press the microplate against the bus-bar.  ‘198 discloses that this forms a low resistance electrical resistance at an interface between the microplate and the bus-bar is less than a resistance of the microplate.  
‘198 differs regarding the use of a motor with the clamp.  ‘835 discloses a thermal cycler (Abstract) that includes the use of a hinge motor with the clamp ([0045]) that allows the hinge to be actuated.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the step of using the motor of ‘835 within ‘657 in order to close the lid or clamp ([0045]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.